FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                      February 27, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                          No. 13-6183
                                                   (D.C. No. 5:12-CR-00065-D-4)
TYRONE HENRY TANNER,                                       (W.D. Okla.)

             Defendant-Appellant.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, GORSUCH and HOLMES, Circuit Judges.


      After entering into a plea agreement that included a waiver of his right to

appeal, defendant Tyrone Henry Tanner pleaded guilty to one count of conspiring to

possess with intent to distribute, and to distribute, several controlled substances and

one count of money laundering. By stipulation the agreement attributed 2,999

kilograms of marijuana-equivalent to Mr. Tanner in connection with the first count


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and $6,800 in laundered drug proceeds in connection with the second. The district

court sentenced Mr. Tanner to 135 months’ imprisonment on each count, to run

concurrently, a term within the applicable guideline range of 135 to 168 months

determined by the court. Mr. Tanner then filed this appeal, despite the broad waiver

of appeal rights included in his plea agreement. The government has filed a motion

to enforce that waiver. We grant the motion and dismiss the appeal.

      The government’s motion explains in facially sufficient fashion that this

appeal falls within Mr. Tanner’s appeal waiver, that the waiver was knowing and

voluntary, and that there are no circumstances to suggest a miscarriage of justice to

excuse the waiver. See generally United States v. Hahn, 359 F.3d 1315, 1325

(10th Cir. 2004) (en banc) (per curiam) (summarizing three components of court’s

inquiry when enforcing appeal waiver). In response, after noting two sentencing

objections urged by his client, counsel for Mr. Tanner conceded there were no

grounds upon which to oppose application of the appeal waiver and moved to

withdraw under Anders v. California, 386 U.S. 738 (1967). We gave Mr. Tanner an

opportunity to reply to counsel’s filing, but (despite a lengthy extension) the deadline

for that response has passed without anything forthcoming from Mr. Tanner.

      When appellate counsel moves to withdraw under Anders, we must examine

the proceedings and determine whether the appeal is “wholly frivolous.” Id. at 744.

In the present context, that means we must assess whether there is a non-frivolous




                                          -2-
argument to be made in opposition to the government’s motion to enforce the appeal

waiver. We agree with counsel that there is not.

       The plea agreement states that defendant “knowingly and voluntarily waives

his right to . . . [a]ppeal . . . his guilty plea, sentence and restitution imposed, and any

other aspect of his conviction.” Dist. Ct. doc. 164 at 9. Specifically as to sentence,

the agreement states that he waives his right to appeal “his sentence as imposed by

the Court and the manner in which the sentence is determined, provided the sentence

is within or below the advisory guideline range determined by the Court to apply to

this case.” Id. at 10. The two sentencing objections identified by counsel, involving

the denial of safety-valve adjustment under U.S.S.G. § 5C1.2(a) and the imposition

of a firearm enhancement under U.S.S.G. § 2D1.1(b)(1), fall squarely within the

waiver. And since these only involve sentence-guideline computations, even if

erroneous they would not qualify as miscarriages of justice to excuse the waiver.

See United States v. Smith, 500 F.3d 1206, 1213 (10th Cir. 2007) (“To allow alleged

errors in computing a defendant’s sentence to render [an appeal] waiver unlawful

would nullify the waiver based on the very sort of claim it was intended to waive.”);

see also United States v. Polly, 630 F.3d 991, 1001-02 (10th Cir. 2011) (following

Smith).

       Finally, nothing in the record undercuts the representations of a knowing and

voluntary waiver in the agreement. On the contrary, the plea colloquy confirmed

those representations.


                                            -3-
      Because it appears it would be wholly frivolous for Mr. Tanner to oppose the

government’s motion to enforce his appeal waiver, we grant that motion as well as

counsel’s motion to withdraw. The appeal is dismissed.


                                              Entered for the Court
                                              Per Curiam




                                        -4-